IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,091-01


                      EX PARTE JOSEPH GONZALEZ JR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2017-411,476-A IN THE 364TH DISTRICT COURT
                           FROM LUBBOCK COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated robbery and sentenced to sixty years’ imprisonment.

The Seventh Court of Appeals affirmed his conviction. Gonzalez v. State, No. 07-19-00314-CR

(Tex. App.—Amarillo Sep. 16, 2020)(not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed. Based on the record, the trial court has determined that appellate counsel’s

performance was deficient and that Applicant would have timely filed a petition for discretionary

review but for counsel’s deficient performance.
                                                                                                         2

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Seventh Court of Appeals in cause number 07-19-00314-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 29, 2021
Do not publish